Title: From John Adams to Charles Lee, 21 May 1800
From: Adams, John
To: Lee, Charles



Sir
Philadelphia May 21st 1800

I have read your report of the 17th of May relative to the conduct of Dr Stephens and Mr. Mayer & the documents under the labell useful. I have also read the report of the late Secretary of State of May 12th on the same subject & agree with both, that the conduct of Dr. Stephens ought to be approved and that Mr Mayer ought to be removed from his office. Mr. Hammond may be appointed to succeed him.
I am &c.
